Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation "to transmit UCI in one resource block (RB) divided by a spreading factor of the PUCCH format".  There is insufficient antecedent basis for this limitation in the claim, with respect to (i) “to transmit UCI”, because it is unclear if this UCI is referencing the earlier recited UCI; and (ii) “a spreading factor of the PUCCH format”, because it is unclear if “the PUCCH format” is referencing the earlier recited “first PUCCH format”.
All dependent claims are rejected as indefinite for depending from indefinite independent parent claims, as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,197,280 B2 to Lin. Although the claims at issue are not identical, they are not patentably distinct from each other.
AS to claim 1, Lin discloses 
A wireless communications method, comprising: determining, by a terminal device according to a number of bits of uplink control information (UCI) and a first parameter, a number of physical resource blocks (PRBs) for transmitting the UCI (“determining, by a terminal device according to a number of bits of to-be-transmitted uplink control information (UCI) and …”); 
wherein the UCI is transmitted by using a first physical uplink control channel (PUCCH) format, and the first parameter is equal to a number of subcarriers for the first PUCCH format to transmit UCI in one resource block (RB) divided by a spreading factor of the PUCCH format (“wherein O.sub.UCI represents …”).
AS to claim 7, see rejection for claim 1 above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0140793 A1 to Takeda et al.
As to claim 7, Takeda discloses a terminal device (Figs. 16-17, paragraphs 137-156; paragraph 43: UCI is transmitted by terminal by using PUCCH, teaching that the method disclosed is implemented in the terminal/UE), comprising: 
a processor (Figs. 16-17, paragraphs 137-156), configured to determine, according to a number of bits of uplink control information (UCI) and a first parameter, a number of physical resource blocks (PRBs) for transmitting the UCI (paragraphs 62-70, 86-90, Figs. 6a/b/c, 7, disclosing, for example, the maximum number of UCI bits being 16 [the recited “number of bits of UCI”] can be determined based on the number of PRBs being 1 [paragraph 63, teaching the recited “number of PRBs for transmitting the UCI”] , the coding rate being 12/48, the number of CRC bits being 8, and the relationship: 12 symbols X 4 types (two types per slot) X 2 (number of bits modulated by QPSK per subcarrier) = 96, where “4 types (two types per slot)” teaches the recited “first parameter” as discussed below, thus teaching that the number of PRBs is related to the “number of bits of UCI” and “4 types” [i.e., “the first parameter”], i.e., if the max number of UCI bits is 16 and the first parameter is 4, then the PRB is 1, teaching this limitation [further note that in this case, the calculated coded sequence can be 96 bits, and given the coding rate and the 8 CRC bits, we will have (96 X [12/48] ) – 8 = 16, which is the max number of UCI bits]; also see paragraphs 67 [if the max number of UCI bits is 64 and the first parameter is 12, then the PRB is 1] and 68, [if the max number of UCI bits is 28 and the first parameter is 6, then the PRB is 1] for similar teachings); 
wherein the UCI is transmitted by using a first physical uplink control channel (PUCCH) format (paragraph 43: UCI is transmitted by terminal by using PUCCH), and the first parameter is equal to a number of subcarriers for the first PUCCH format to transmit UCI in one resource block (RB) divided by a spreading factor of the PUCCH format (paragraph 54 and Fig. 4, teaching that a PRB is the basic frequency resource, teaching that the number of CCs in a PRB is a fixed, minimum unit, e.g., in Figs. 6a/b/c, each PRB represents 1 CC over an entire slot; paragraphs 62-70, teaching the formula: 12 symbols X ( 12 or 6 or 4 types (six, three or two types per slot), call this variable A) X 2 (number of bits modulated by QPSK per subcarrier) for calculating the number of bits of the coded UCI sequence used to determine the max number of UCI bits as discussed above; where referring to Figs. 6a/b/c, the variable A = 12 [i.e., the number of available symbols for mapping UCI] * F, where F is 1/1 [for the case where the spreading factor is 1], 1/2 [when the spreading factor is 2], or 1/3 [when the spreading factor is 3], since as discussed above, in Figs. 6a/b/c, each PRB can be understood to encompass 1 CC, we see that this quantity F is equal to 1 [i.e., “a number of subcarriers for the first PUCCH format to transmit UCI in one resource block (RB)”] divided by the spreading factor [1, 2 or 3 in Figs. 6a/b/c], F thus teaching the recited first parameter).
As to claim 8, Takeda discloses the terminal device as in the parent claim 7. 
Takeda further discloses wherein the processor is configured to: determine the number of PRBs for transmitting the UCI according to the number of bits of the UCI, the first parameter ( paragraphs 62-70, disclosing relationship between max UCI bits, the first parameter F as discussed in claim 7, and the number of PRB(s))
and at least one of: a number of time domain symbols for the first PUCCH format to transmit UCI, a modulation order corresponding to the first PUCCH format, a maximum code rate corresponding to the first PUCCH format, and a maximum number of PRBs that corresponds to the first PUCCH format. (paragraphs 62-70, teaching the formula: 12 symbols [“a number of time domain symbols for the first PUCCH format to transmit UCI”, as recited] X ( 12 or 6 or 4 types (six, three or two types per slot), call this variable A, which teaches F, which teaches “first parameter”, as discussed in claim 7) X 2 (number of bits modulated by QPSK per subcarrier) for calculating the number of bits of the coded UCI sequence used to determine the max number of UCI bits as discussed above, thus teaching a relation among max UCI bits, first parameter F, the number of PRB as recited, and “a number of time domain symbols for the first PUCCH format to transmit UCI”, where the method for calculating the number of maximum UCI bits from the formula above is based on a coding rate being 12/48, i.e., “maximum code rate corresponding to the first PUCCH format”, which would also be a factor in this relationship)
As to claim 9, Takeda discloses the terminal device as in the parent claim 7. 
Takeda further discloses wherein the first PUCCH format is PUCCH format 2, 3 or 4 (paragraph 52, 54)
As to claim 10, Takeda discloses the terminal device as in the parent claim 7. 
Takeda further discloses wherein the number Ns1J of subcarriers for the first PUCCH format to transmit UCI in one RB satisfies: NstB = NRB -4 when the first PUCCH format is PUCCH format 2; or NRBe = NRB when the first PUCCH format is PUCCH format 3 or PUCCH format 4; wherein N RB represents a number of subcarriers in one RB. (paragraph 52, 54)
As to claim 11, Takeda discloses the terminal device as in the parent claim 7. 
Takeda further discloses wherein the processor is configured to: transmit the UCI using the determined number of PRBs. (Figs. 6a/b/c, 7, 16, 17, paragraphs 62-70, disclosing using the determined parameters, including number of PRBs, to transmit the UCI)
As to claim 12, Takeda discloses the terminal device as in the parent claim 7. 
Takeda further discloses wherein the UCI comprises acknowledgement (ACK)/negative ACK (NACK) feedback information, and/or scheduling request (SR)information, and/or channel state information (CSI). (paragraph 43)
As to claims 1-6, see rejections for claim 7-12, in the same order.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/               Primary Examiner, Art Unit 2463